           Case 1:19-cr-00870-JMF Document 18 Filed 04/17/20 Page 1 of 2


                      ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                          Attorneys at Law
                                    100 Lafayette Street, Suite 501
                                        New York, NY 10013

Franklin A. Rothman                                                               Tel: (212) 571-5500
Jeremy Schneider                                                                  Fax: (212) 571-5500
Robert A. Soloway
David Stern

Rachel Perillo

                                                                 April 14, 2020

By ECF
Hon. Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                        Re:   United States v. Mustapha Raji
                              19 Cr. 870 (JMF)

Dear Judge Furman:

        I am the attorney for Mustapha Raji, the defendant in the above referenced matter. Due
to certain limitations posed by the present COVID-19 pandemic, and the ongoing discovery
production in this case, I write with the consent of the attorney for the government, Dina
McCleod, respectfully seeking an extension of the current motion deadlines and an adjournment
of the status conference that is presently scheduled for May 11, 2020.

        The discovery that has already been produced in this case is massive, and I have not yet
had sufficient time to review it in light of the present circumstances. The government has also
informed me that it will be producing two additional phone extractions. Additionally, the
defendant has neither reviewed nor received the discovery already produced. As the Court is
aware, legal visiting at the Metropolitan Correctional Center, where Mr. Raji is in custody, is
currently suspended. Some of the discovery materials are subject to a protective order and
cannot be viewed outside the presence of counsel. Accordingly, additional time is needed to
review the discovery and to ensure that Mr. Raji has reviewed it as well.

        The Court has set the following motion schedule: Motions due by May 8, 2020,
Oppositions due by May 22, 2020, and Replies due by May 29, 2020. Because additional time is
needed to review discovery and determine whether the defendant will be making motions, I
respectfully request an extension of the Court’s deadlines to the following proposed dates:
         Case 1:19-cr-00870-JMF Document 18 Filed 04/17/20 Page 2 of 2



Hon. Jesse M. Furman
April 14, 2020
Page Two

              Motions Due: June 26, 2020
              Oppositions Due: July 10, 2020
              Replies Due: July 17, 2020

        Additionally, for the same reasons discussed above, I respectfully request an adjournment
of the May 11th status conference and propose an adjournment date of June 20, 2020. The
defendant consents to the exclusion of speedy trial time.

       If the Court has any questions regarding this application please contact my office.

                                                            Respectfully submitted,

                                                                   /s/

                                                            Jeremy Schneider

cc:    Dina McCleod (by ECF)
       Assistant United States Attorney


       Application GRANTED. The schedule suggested by the parties is hereby ADOPTED.
       The pretrial conference is ADJOURNED to June 29, 2020, at 3:30 p.m. Time is
       excluded in the interests of justice to allow the defendant and counsel adequate time to
       review the voluminous discovery and prepare pretrial motions. The Clerk of Court is
       directed to terminate ECF No. 17. SO ORDERED.



                              April 17, 2020
